Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
[            ], 2014, is by and among Vapor Corp., a Delaware corporation
(“Parent”), International Vapor Group, Inc., a Delaware Corporation (“IVG”), and
the stockholders of IVG listed on Schedule I hereto (each, a “Stockholder”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Acquisition Agreement (as defined below).

RECITALS

WHEREAS, pursuant to the Asset Purchase Agreement (the “Acquisition Agreement”),
dated as of May 14, 2014, by and among Parent, IVGI Acquisition, Inc., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Acquisition
Sub”), IVG, as a Seller, and David Epstein, David Herrera and Nicolas Molina,
each individually as an Owner of IVG and collectively as the representatives of
IVG and the other Owners of IVG (the “Stockholder Representatives”), and the
other Sellers and Owners named therein, Acquisition Sub acquired from IVG and
the other Sellers the Acquired Assets and the Assumed Liabilities (the
“Acquisition”);

WHEREAS, in connection with consummation of the Acquisition, IVG received Parent
Common Stock as set forth in Section 1.2.2 of the Acquisition Agreement less the
Parent Common Stock deposited in the Escrow Account pursuant to Section 1.2.4(a)
of the Acquisition Agreement (the “Escrow Account Shares”) and (i) each
Stockholder will receive hereafter from IVG in the form of a distribution of the
shares of common stock of Parent, par value $0.001 per share (“Parent Common
Stock”) and (ii) eight (8) employees of Sellers named on Schedule II hereto may
receive hereafter from IVG pursuant to their respective Stay Bonus agreements
(collectively, “Stay Bonus Employees”), a certain portion of the Parent Common
Stock received by IVG at the Closing as set forth opposite such Stockholder’s
name on Schedule I hereto or as set forth opposite such Stay Bonus Employee’s
name on Schedule II hereto, respectively (together with any Parent Common Stock
or other securities of Parent issued as a dividend or other distribution with
respect thereto, or in exchange therefor, or in replacement thereof,
collectively the “Initial Parent Shares”);

WHEREAS, pursuant to the terms and subject to the conditions of the Acquisition
Agreement, each Stockholder may receive, either directly from Parent or through
future distributions by IVG of shares of Parent Common Stock that IVG receives
from Parent, additional shares of Parent Common Stock (i) as Earn-Out Payments
(together with any Parent Common Stock or other securities of Parent issued as a
dividend or other distribution with respect thereto, or in exchange therefor, or
in replacement thereof, the “Earn-Out Parent Shares”); (ii) in satisfaction of
any Seller Indemnified Person’s indemnity claims (together with any Parent
Common Stock or other securities of Parent issued as a dividend or other
distribution with respect thereto, or in exchange therefor, or in replacement
thereof, the “Indemnity Parent Shares”) and/or (iii) that constitute Escrow
Account Shares released to Stockholders from the Escrow



--------------------------------------------------------------------------------

Account (together with any Parent Common Stock or other securities of Parent
issued as a dividend or other distribution with respect thereto, or in exchange
therefor, or in replacement thereof, and together with the Earn-Out Parent
Shares and the Indemnity Parent Shares, the “Contingent Parent Shares”); and

WHEREAS, this Agreement is made pursuant to the Acquisition Agreement to set
forth Parent’s, IVG’s and the Stockholders’ understanding as to the registration
rights and other rights and obligations of the parties with respect to the
Initial Parent Shares and the Contingent Parent Shares.

NOW, THEREFORE, in consideration of the foregoing premises and mutual promises
made herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. Unless otherwise defined herein, all capitalized terms used in
this Agreement shall have the following meanings:

“Acquisition Agreement” has the meaning set forth in the recitals hereof.

“Acquisition Sub” has the meaning set forth in the recitals hereof.

“Additional Filing Deadline” has the meaning set forth in Section 2.1(a) hereof.

“Additional Shelf Registration Statement” has the meaning set forth in
Section 2.1(b) hereof.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Affiliate” has the meaning set forth in Rule 144.

“Beneficially own” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Blockage Notice” has the meaning set forth in Section 2.5(c) hereof.

“Blockage Period” has the meaning set forth in Section 2.5(c) hereof.

“Board of Directors” means the board of directors of Parent.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of Miami.
If any payment or other obligation is due to be made or performed hereunder on a
day that is not a Business Day, such payment or other obligation shall be made
or performed on the next Business Day.

“Commission” means the United States Securities and Exchange Commission and any
successor agency.

 

2



--------------------------------------------------------------------------------

“Contingent Parent Shares” has the meaning set forth in the recitals hereof.

“Earn-Out Parent Shares” has the meaning set forth in the recitals hereof.

“Escrow Account Shares” has the meaning set forth in the recitals hereof.

“Indemnity Parent Shares” has the meaning set forth in the recitals hereof.

“Initial Parent Shares” has the meaning set forth in the recitals hereof.

“Initial Shelf Registration Statement” has the meaning set forth in
Section 2.1(a) hereof.

“IVG” has the meaning set forth in the introductory paragraph hereof.

“Filing Deadline” has the meaning set forth in Section 2.1(a) hereof.

“FINRA” means the Financial Industry Regulatory Authority.

“Officer’s Certificate” has the meaning set forth in Section 2.1(f) hereof.

“Parent” has the meaning set forth in the introductory paragraph hereof.

“Parent Common Stock” has the meaning set forth in the recitals hereof.

“Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability company, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) of the Exchange Act.

“Piggyback Notice” has the meaning set forth in Section 2.3(a) hereof.

“Register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document
with the Commission in compliance with the Securities Act and the declaration or
ordering by the Commission of effectiveness of such registration statement or
document.

“Registrable Shares” means at any time, the shares of Initial Parent Shares and
Contingent Parent Shares owned by IVG and/or the Stockholders, whether owned on
the date hereof or acquired hereafter, provided, however, that for purposes of
this Agreement, a Person shall be deemed to be a holder of Registrable Shares
whenever such Person has the right to then acquire or obtain from the Parent any
Registrable Shares, whether or not such acquisition has actually been effected,
and provided, further, that shares of Registrable Shares shall not include any
shares the sale of which has been registered pursuant to the Securities Act and
which shares have been sold pursuant to such registration.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities pursuant to
Article 2, including (a) the fees, disbursements and expenses of Parent’s
counsel and accountants in connection with this Agreement and the performance of
Parent’s obligations hereunder (including the expenses of any annual audit
letters and “cold comfort” letters required or incidental to the performance of
such obligations); (b) all expenses, including filing fees, in connection with
the preparation, printing and filing of

 

3



--------------------------------------------------------------------------------

any registration statement, any preliminary prospectus or final prospectus, any
other offering document and amendments and supplements thereto and the mailing
and delivering of copies thereof to any underwriters and dealers; (c) the cost
of printing and producing any agreements among underwriters, underwriting
agreements, selling group agreements and any other customary documents in
connection with the marketing of securities pursuant to Article 2; (d) all
expenses in connection with the qualification of the securities to be disposed
of for offering and sale under state securities laws, including the reasonable
fees and disbursements of counsel for the underwriters or the Stockholders in
connection with such qualification and in connection with any “blue sky” and
legal investment surveys, including the cost of printing and producing any such
“blue sky” or legal investment surveys; (e) the filing fees incident to securing
any required review by FINRA of the terms of the securities being registered
pursuant to Article 2; (f) transfer agents’ and registrars’ fees and expenses
and the fees and expenses of any other agent or trustee appointed in connection
with such offering; (g) all security engraving and security printing expenses;
(h) all fees and expenses payable in connection with the listing of the
securities on any securities exchange or automated interdealer quotation system;
(i) the costs and expenses of Parent and its officers relating to analyst or
investor presentations, if any, or any “road show” undertaken in connection with
the registration and/or marketing of any shares of Registrable Shares other than
as provided in any underwriting agreement entered into in connection with such
offering; and (j) the reasonable fees and expenses of no more than one legal
counsel to IVG and the Stockholders selected by the Stockholder Representatives
for each registration statement, as applicable. In no event shall Registration
Expenses be deemed to include underwriting discounts and commissions, brokerage
fees and transfer taxes, if any.

“Rule 144” means Rule 144 promulgated under the Securities Act as in effect on
the date hereof and such rule as from time to time amended and any successor
rule or regulation under the Securities Act.

“Rule 415 Offering” means an offering on a delayed or continuous basis pursuant
to Rule 415 (or any successor rule to similar effect) promulgated under the
Securities Act.

“Selling Stockholder” means IVG or any Stockholder whose shares of Parent Common
Stock are included at the request of IVG or such Stockholder (as the case may
be) in the relevant registration statement.

“Shelf Registration Statement” means a registration statement of Parent relating
to a Rule 415 Offering which covers the resale of shares of Parent Common Stock,
on Form S-3 under the Securities Act, or if not eligible to use Form S-3, such
other form, and all amendments and supplements to such registration statement,
on the form under the Securities Act the Parent is then eligible to use,
including post-effective amendments, in each case including the prospectus
contained therein as well as any “free writing prospectus” as defined in Rule
405 under the Securities Act, all exhibits thereto and all materials
incorporated by reference therein.

“Stay Bonus Employees” has the meaning set forth in the recitals hereof.

 

4



--------------------------------------------------------------------------------

“Stockholder Representatives” has the meaning set forth in the recitals hereof.

“Stockholder” has the meaning set forth in the introductory paragraph hereof,
and shall be deemed to include any other Person owning Registrable Shares by
reason of being a transferee or assignee of IVG or any Stockholder (including
the Stay Bonus Employees) in accordance with the Securities Act and other
applicable Laws.

“Transfer” means any direct or indirect sale, assignment, pledge, transfer,
hedge, swap or other disposition, whether or not for value.

ARTICLE 2

REGISTRATION

2.1 Shelf Registration Statements.

(a) Initial Shelf Registration Statement. Parent shall, on the terms and
conditions hereinafter provided, cause to be filed a Shelf Registration
Statement, covering the resale of all the Initial Parent Shares, the Escrow
Account Shares and the maximum number of Earn-Out Parent Shares that may be
issued pursuant to the Acquisition Agreement (the “Initial Shelf Registration
Statement”), no later than the date which is 60 days after the date hereof (the
“Filing Deadline”), and thereafter proceed to use its commercially reasonable
efforts to cause such Shelf Registration Statement to be declared effective by
the Commission no later than 45 days after the date of filing.

(b) Additional Shelf Registration Statements. After the expiration of the
Measurement Period, the Stockholder Representatives may, upon written demand,
require the Parent, on the terms and conditions hereinafter provided, to cause
to be filed one or more Additional Shelf Registration Statements to register the
amount of the Registrable Shares set forth in each such written demand no later
than 60 days after the date of each such written demand (an “Additional Filing
Deadline”), and thereafter proceed to use its commercially reasonable efforts to
cause such Additional Shelf Registration Statement to be declared effective by
the Commission no later than 60 days after the date of filing. The Stockholder
Representatives may elect to distribute the Registrable Shares covered by their
written demand in an underwritten public offering and select the investment
banking firm or firms to act as the managing underwriter or underwriters in
connection with such offering (each, an “Underwritten Offering”); provided, that
such selection shall be subject to the consent of the Parent, which consent
shall not be unreasonably withheld, delayed or conditioned. Notwithstanding
anything to the contrary contained herein, the Parent agrees that it shall
include in any Additional Shelf Registration Statement that it is requested to
file for an Underwritten Offering information reasonably requested by the
managing underwriter therefor to the extent such requested information is of the
nature customarily included in registration statements (such as included in a
Form S-1 or any successor form) of like issuers for similar underwritten
offerings even if such information is not required by a Form S-3 to be included
in the Additional Shelf Registration Statement.

 

5



--------------------------------------------------------------------------------

(c) Effectiveness of Shelf Registration Statements. Subject to the terms of this
Agreement, Parent agrees to use commercially reasonable efforts to keep the
Initial Shelf Registration Statement and any Additional Shelf Registration
Statements, as applicable, continuously effective from the date the Commission
declares the Initial Shelf Registration Statement and any such Additional Shelf
Registration Statements, as applicable, effective until the later of (i) the
first date that IVG and the Stockholders cease to Beneficially own any shares of
the Registrable Shares; or (ii) three years from the date the Initial Shelf
Registration Statement or such Additional Shelf Registration Statement, as
applicable, has been declared effective by the Commission, provided, that such
three-year period shall be extended by the number of days equal to the
cumulative sum of the number of days representing all Blockage Periods
(including any extension thereof) invoked by Parent under Section 2.5(c). At
least three (3) Business Days prior to the filing thereof (or, in the case of an
Underwritten Offering, in a sufficient amount of time prior to filing for review
and comment by the underwriters), the Initial Shelf Registration Statement or
any Additional Shelf Registration Statement, as applicable (and each amendment
thereto, as well any supplement to the prospectus contained therein) shall be
provided to the Stockholders’ legal counsel (such counsel being one law firm
designated by the Stockholder Representatives) and, in the case of an
Underwritten Offering, to the underwriters and their legal counsel prior to its
filing with or other submission to the Commission.

(d) Adjustment. If at any time the outstanding shares of Parent Common Stock as
a class shall have been increased, decreased, changed into or exchanged for a
different number or class of shares or securities as a result of a
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, combination or exchange of shares or other similar change
in capitalization, then an appropriate and proportionate adjustment shall be
made to the number of shares of such stock to be registered on the Initial Shelf
Registration Statement or any Additional Shelf Registration Statement, as
applicable.

(e) Notice of Intended Use of Prospectus. If, at any time on or after the date
which the Initial Shelf Registration Statement or any Additional Shelf
Registration Statement, as applicable, is declared effective by the Commission,
any Stockholder intends to use or deliver the prospectus forming a part of the
Initial Shelf Registration Statement or such Additional Shelf Registration
Statement, as applicable, (or any prospectus supplement or amendment thereto or
any “free writing prospectus” as defined in Rule 405 under the Securities Act)
in connection with any offer or sale of shares of Registrable Shares covered
thereby, such Stockholder shall first give written notice thereof to Parent at
least five (5) Business Days prior to the first date such prospectus or
prospectus supplement or free writing prospectus will be used or delivered by
such Stockholder in connection with such offer or sale. By the close of business
on the Business Day following its receipt of such notice, Parent shall, if
applicable, provide a Blockage Notice to the Stockholder Representatives of any
blockage of registration rights pursuant to Section 2.5(c).

(f) Postponement. Parent shall be entitled to postpone for a period of time of
up to thirty (30) days from the Filing Deadline or the Additional Filing
Deadline, the

 

6



--------------------------------------------------------------------------------

filing of the Initial Shelf Registration Statement or the Additional Shelf
Registration Statement, as applicable, if Parent furnishes to the Stockholder
Representatives, an officer’s certificate executed by the Chief Executive
Officer or Chief Financial Officer of Parent (“Officer’s Certificate”) (subject
to the Stockholders entering into a customary confidentiality obligation as to
such information, which the Stockholders hereby agree to do) stating that Parent
or any of its subsidiaries is engaged in confidential negotiations or other
confidential business activities (or any such executive officer determines that
Parent is at such time otherwise in possession of material non-public
information with respect to Parent or any of its subsidiaries), the disclosure
of which, upon the advice of Parent’s legal counsel, would be required by
applicable Law in such registration statement, and not otherwise in a report
filed or furnished to the Commission, and Parent determines in good faith that
such disclosure would be detrimental to Parent and its stockholders other than
IVG and the Stockholders along with an approximation of the anticipated delay.
Any such postponement of the filing of a registration statement pursuant to this
Section 2.1 shall be lifted not later than the thirtieth (30th) day after
expiration of the Filing Deadline or the Additional Filing Deadline, as
applicable, and notice to the Stockholder Representatives shall promptly be
given and the registration statement shall be filed forthwith.

2.2 [INTENTIONALLY OMITTED].

2.3 Piggyback Underwritten Offerings

(a) Right to Piggyback. In the event that Parent shall seek to undertake an
underwritten registered offering of Parent Common Stock, whether or not for sale
for its own account (except in the case of an offering registered on Form S-4 or
Form S-8 (or any successor form of either) for the registration of securities to
be offered in a transaction of the type referred to in Rule 145 of the
Securities Act or to be offered to directors, officers and employees of and/or
consultants to Parent or any of its subsidiaries), it shall give the Stockholder
Representatives written notice (the “Piggyback Notice”) at least twenty
(20) Business Days before the initial filing with the Commission of its
intention to do so and of the rights of the Stockholders under this Section 2.3.
Upon receipt of a Piggyback Notice, the Stockholder Representatives shall
promptly notify all Stockholders of such Piggyback Notice. Subject to the terms
and conditions hereof, such notice shall offer each Stockholder the opportunity
to include in such registration statement such number of shares of Registrable
Shares as such Stockholder may request (subject to Section 2.3(c)).

(b) Notice of participation in Piggyback Offerings. The Stockholder
Representatives shall advise Parent in writing within ten (10) Business Days
after the date of receipt of a Piggyback Notice, specifying the number of shares
of Registrable Shares IVG and each such Stockholder seeks to include in such
underwritten offering. Parent shall thereupon include in such underwritten
offering the number of shares of Registrable Shares requested by IVG and such
Stockholders to be included, subject to Section 2.3(c), and shall use
commercially reasonable efforts to effect the registration under the Securities
Act of all shares of Registrable Shares which Parent has been so requested to
register, provided, that, if at any time after giving a written notice of its

 

7



--------------------------------------------------------------------------------

intention to register any shares of Registrable Shares and prior to the
effective date of the registration statement filed in connection with such
registration, Parent shall determine for any reason not to undertake an
underwritten registered offering, Parent may, at its election, give written
notice of such determination to the Stockholder Representatives and thereupon
Parent shall be relieved of its obligation to register such shares of
Registrable Shares pursuant to such abandoned offering.

(c) Priority on Piggyback Offerings. If the managing underwriter of the
underwritten offering pursuant to which shares of Registrable Shares are
included pursuant to this Section 2.3 advises Parent in writing that, in its
good faith view, the inclusion of all or a part of such shares of Registrable
Shares in such registration would be likely to have an adverse effect upon the
price, timing or distribution of the offering and sale of the shares of Parent
Common Stock then contemplated, Parent shall include in such underwritten
offering:

(i) first, all the shares of Parent Common Stock that Parent proposes to sell
for its own account; and

(ii) second, (x) shares of Registrable Shares and (y) securities of Parent
requested to be included by holders of registration rights granted by Parent
after the date hereof, allocated (if necessary) pro rata on the basis of the
number of Registrable Shares and the securities of Parent that such holders have
so requested to be included, which in the good faith view of such managing
underwriter can be so sold without so adversely affecting such offering in the
manner described above.

2.4 Expenses. Except as provided herein, Parent shall pay all Registration
Expenses under this Article 2 with respect to a particular offering (or proposed
offering). Each Selling Stockholder shall bear the fees and expenses of its own
counsel (if other than the one legal counsel to the Stockholders selected by the
Stockholder Representatives for each offering or proposed offering) as well as
all underwriting discounts and commissions, brokerage fees and taxes.

2.5 Registration Procedures.

(a) Actions to be Taken by Parent. If and when Parent is required to effect the
registration of any shares of Parent Common Stock under the Securities Act as
provided in Sections 2.1 or 2.3, Parent shall as promptly as practicable, but
subject to the other provisions of this Agreement:

(i) prepare and file with the Commission a registration statement on any
appropriate form under the Securities Act with respect to such shares of Parent
Common Stock and thereafter use its commercially reasonable efforts to cause
such registration statement to become effective as promptly as practicable under
the circumstances and, in the case of an Initial Shelf Registration Statement or
Additional Shelf Registration Statement, to remain effective for the period set
forth in Section 2.1(a)(ii);

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to

 

8



--------------------------------------------------------------------------------

comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement until the earlier of
such time as all of such securities have been disposed of in accordance with the
intended methods of distribution thereof;

(iii) furnish to Stockholders such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus and any “free
writing” prospectus as defined in Rule 405 under the Securities Act), any
documents incorporated by reference therein and such other documents as
Stockholders may reasonably request in order to facilitate the disposition of
the shares of Parent Common Stock registered pursuant to such registration
statement (it being understood that, subject to Section 2.5(c) and the
requirements of the Securities Act and applicable state securities Laws, Parent
consents to the use of the prospectus and any amendment or supplement thereto by
Stockholders in connection with the offering and sale of the shares of Parent
Common Stock covered by the registration statement of which such prospectus,
amendment or supplement is a part);

(iv) use its commercially reasonable efforts to register or qualify such shares
of Parent Common Stock under such other securities or blue sky laws of such
jurisdictions within the United States of America as Stockholders may reasonably
request; use its commercially reasonable efforts to keep each such registration
or qualification (or exemption therefrom) effective during the period in which
such registration statement is required to be kept effective and take any other
action which may be reasonably necessary or advisable to enable Stockholders to
consummate the disposition in such jurisdictions of the shares of Parent Common
Stock being disposed of by Stockholders, provided, however, that Parent will not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph or
(B) consent to general service of process in any such jurisdiction;

(v) promptly notify the Stockholder Representatives (A) when the registration
statement, any prospectus or any prospectus supplement or post-effective
amendment has been filed and, with respect to a registration statement or any
post-effective amendment, when the same has become effective, (B) of the
issuance by any state securities or other regulatory authority of any order
suspending the qualification or exemption from qualification of any of the
shares of Parent Common Stock registered pursuant to such registration statement
under state securities or “blue sky” Laws or the initiation of any proceedings
for that purpose and (C) of the happening of any event which makes any statement
made in a registration statement or related prospectus untrue or which requires
the making of any changes in such registration statement, prospectus or
documents so that they will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading (or with respect to the prospectus,
in light of the circumstance under which such statements were made), and,
subject to Section 2.5(c), as promptly as reasonably practicable thereafter,
prepare and file with the Commission and furnish a

 

9



--------------------------------------------------------------------------------

supplement or amendment to such prospectus so that, as thereafter deliverable to
the purchasers of such shares of Parent Common Stock, such prospectus will not
contain any untrue statement of a material fact or omit a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(vi) if requested by the Stockholder Representatives, promptly incorporate in a
prospectus supplement or post-effective amendment such information relating to
the Selling Stockholders named therein or the distribution of the shares of
Parent Common Stock covered thereby as the Stockholder Representatives
reasonably request to be included therein and promptly make all required filings
of such prospectus supplement or post-effective amendment;

(vii) as promptly as reasonably practicable after the filing with the Commission
of any document which is incorporated by reference into a registration statement
(in the form in which it was incorporated), deliver copies of each such document
to the Stockholder Representatives;

(viii) cooperate with the Stockholder Representatives to facilitate the timely
preparation and delivery of certificates (which shall not bear any restrictive
legends unless required under applicable law) representing securities sold under
any registration statement, and enable such securities to be in such
denominations and registered in such names as the Stockholder Representatives
may request and keep available and make available to Parent’s transfer agent
prior to the effectiveness of such registration statement a supply of such
certificates;

(ix) cause the shares of Parent Common Stock included in any registration
statement to be listed on each securities exchange, if any, on which the Parent
Common Stock is then listed;

(x) provide a transfer agent and registrar for all shares of Parent Common Stock
registered hereunder and provide a CUSIP number for the shares of Parent Common
Stock included in any registration statement not later than the effective date
of such registration statement;

(xi) cooperate with the Stockholder Representatives and their counsel in
connection with any filings required to be made with FINRA;

(xii) during the period when the prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
Commission pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;

(xiii) notify the Stockholder Representatives promptly of any request by the
Commission for the amending or supplementing of such registration statement or
prospectus or for additional information;

 

10



--------------------------------------------------------------------------------

(xiv) prepare and file with the Commission as promptly as reasonably practicable
any amendments or supplements to such registration statement or prospectus
which, in the opinion of counsel for Parent, is required in connection with the
distribution of the shares of Parent Common Stock, as applicable;

(xv) advise the Stockholder Representatives, promptly after it shall receive
notice or obtain knowledge thereof, of the issuance of any stop order by the
Commission suspending the effectiveness of such registration statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its commercially reasonable efforts to prevent the issuance of any stop order or
to obtain its withdrawal at the earliest possible moment if such stop order
should be issued;

(xvi) permit any holder of Registrable Shares which holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Parent, to participate in the preparation of such registration statement
and to require the insertion therein of language, furnished to the Parent in
writing, which in the reasonable judgment of such holder and its counsel should
be included; and

(xvii) in the event of an underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form and
take all such other customary actions as the holders of such Registrable Shares
or the managing underwriter of such offering reasonably request in order to
expedite or facilitate the disposition of such Registrable Shares (including,
without limitation, making appropriate officers of the Parent available to
participate in “road show” and other customary marketing activities (including
one-on-one meetings with prospective purchasers of the Registrable Shares).

(b) Information to be Provided by Stockholders. Parent may require IVG and/or
the Stockholders to furnish to Parent such information regarding the
Stockholders and the distribution of the shares of Parent Common Stock as Parent
may from time to time reasonably request in writing in connection with Parent’s
performance of its obligations hereunder.

(c) Blockage Period. If (i) there has been or there is pending a material
development or change in the business, affairs or prospects of Parent or any of
its subsidiaries, (ii) Parent’s securities counsel has advised Parent in writing
that such material development or change should be disclosed in the Initial
Shelf Registration Statement or any Additional Shelf Registration Statement, as
applicable, the prospectus included therein, or an amendment or supplement
thereto or free writing prospectus in order to ensure that the Initial Shelf
Registration Statement or any such Additional Shelf Registration Statement, as
applicable, and such prospectus, as amended or supplemented, will not contain
any misstatement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading (or
with respect to the prospectus, in light of the circumstance under which such
statements were made); and (iii) in the good faith judgment of the Chief
Executive Officer or the Chief Financial Officer of Parent, disclosure of such
development or

 

11



--------------------------------------------------------------------------------

change would either (x) have a material adverse effect on the business or
operations of Parent or (y) if the disclosure otherwise relates to a material
financing or acquisition which has not yet been disclosed and such disclosure
would have a material adverse effect on the likelihood of consummating such
material transaction, then Parent may deliver written notification to the
Stockholder Representatives on behalf of IVG and all Stockholders that shares of
Parent Common Stock may not be sold pursuant to the Initial Shelf Registration
Statement or such Additional Shelf Registration Statement, as applicable (a
“Blockage Notice”). Upon receipt of a Blockage Notice, the Stockholder
Representatives shall promptly notify IVG and all Stockholders of such Blockage
Notice. No Stockholder shall sell any shares of Parent Common Stock pursuant to
the Initial Shelf Registration Statement or such Additional Shelf Registration
Statement, as applicable, for the period (the “Blockage Period”) beginning on
the date such Blockage Notice was received by the Stockholder Representatives
and ending on the date on which Parent notifies the Stockholder Representatives
that the Blockage Period has ended which Blockage Period shall not exceed an
aggregate of ninety (90) days in any calendar year, provided, that such Blockage
Period shall be extended for any period, not to exceed forty-five (45) days in
any calendar year, during which the Commission is reviewing any proposed
amendment to the Initial Shelf Registration Statement or such Additional Shelf
Registration Statement, as applicable (and Parent agrees promptly to notify the
Stockholder Representatives if the circumstances giving rise to such Blockage
Period no longer apply). Parent shall promptly prepare and file any amendment or
supplement to the Initial Shelf Registration Statement or such Additional Shelf
Registration Statement, as applicable, or the prospectus included therein
necessary so that at the conclusion of the Blockage Period, the Initial Shelf
Registration Statement or such Additional Shelf Registration Statement, as
applicable, and the prospectus included therein do not contain any misstatements
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (or with
respect to the prospectus, in light of the circumstance under which such
statements were made) and notify the Stockholder Representatives of such
amendment or supplement and of the conclusion of the Blockage Period.

2.6 Indemnification.

(a) Indemnification by Parent. Parent agrees to indemnify and reimburse, to the
fullest extent permitted by Law, each Stockholder and their respective
employees, advisors, agents, representatives, shareholders, members, partners,
officers, and directors and each Person who controls the Stockholder (within the
meaning of the Securities Act or the Exchange Act) and any agent or investment
advisor thereof (collectively, the “Stockholder Affiliates”) (i) against any and
all losses, claims, damages, liabilities, judgments and expenses, joint or
several (including reasonable attorneys’ fees and disbursements, subject to
Section 2.6(c)) based upon, arising out of, related to or resulting from any
untrue or alleged untrue statement of a material fact contained in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein in light of the circumstances under which they
were made not misleading or any violation

 

12



--------------------------------------------------------------------------------

or alleged violation by Parent of the Securities Act, the Exchange Act or any
state securities Laws (including any rule or regulation promulgated thereunder),
(ii) against any and all losses, liabilities, claims, damages, and expenses
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon,
arising out of, related to or resulting from any such untrue statement or
omission or alleged untrue statement or omission or violation or alleged
violation and (iii) against any and all costs and expenses (including fees and
disbursements of counsel) as may be reasonably incurred in investigating,
preparing, or defending against any litigation, or investigation or proceeding
by any governmental agency or body, commenced or threatened, or any claim
whatsoever based upon, arising out of, related to or resulting from any such
untrue statement or omission or alleged untrue statement or omission or
violation or alleged violation to the extent that any such expense or cost is
not paid under clauses (i) or (ii) above, provided, however, that Parent shall
not be liable in any such case with respect to IVG or a Stockholder to the
extent that such statements are made in reliance upon and in strict conformity
with information furnished in writing to Parent by or on behalf of IVG or such
Stockholder or its Stockholder Affiliate expressly for use therein or arise from
IVG’s or such Stockholder’s or its Stockholder Affiliate’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after Parent has furnished the Stockholder Representatives
or IVG or such Stockholder or its Stockholder Affiliate with a sufficient number
of copies of the same. The reimbursements required by this Section 2.6(a) will
be made by periodic payments during the course of the investigation or defense,
as and when bills are received or expenses incurred, provided further that the
indemnification shall not apply to losses, claims, damages or liabilities
attributable to a failure of IVG or a Stockholder, underwriter or other Person
on their behalf to comply with a Blockage Notice.

(b) Indemnification by the Stockholders. In connection with any registration
statement in which IVG or a Stockholder is participating, IVG or such
Stockholder will furnish to Parent in writing such information as Parent
reasonably requests for use in connection with any such registration statement
or prospectus and, to the fullest extent permitted by Law, IVG or such
Stockholder (as the case may be) will severally and not jointly indemnify and
reimburse Parent and its employees, advisors, agents, representatives, officers
(who have signed the registration statement) and directors and each Person who
controls Parent (within the meaning of the Securities Act or the Exchange Act)
against any and all losses, claims, damages, liabilities, judgments and expenses
(including reasonable attorneys’ fees and disbursements, subject to
Section 2.6(c)) based upon, arising out of, related to or resulting from any
untrue or alleged untrue statement of a material fact contained in such
registration statement, prospectus, or such preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they were made not misleading
or any violation or alleged violation by IVG or such Stockholder (as the case
may be) of the Securities Act, the Exchange Act or any state securities Laws
(including any rule or regulation promulgated thereunder), but only to the
extent that such

 

13



--------------------------------------------------------------------------------

untrue statement or alleged untrue statement or omission or alleged omission or
violation or alleged violation is contained in any information so furnished in
writing by or on behalf of IVG or such Stockholder or its Stockholder Affiliate
(as the case may be) specifically for inclusion in such registration statement;
provided, that such liability will be limited to, the net amount received by IVG
or such Stockholder from the sale of Parent Common Stock pursuant to such
registration statement; provided, however, that neither IVG or a Stockholder
shall be liable in any such case to the extent that prior to the filing of any
such registration statement (or amendment thereof) or prospectus or supplement
thereto, IVG or such Stockholder has furnished in writing to Parent information
expressly for use in such registration statement (or any amendment thereof) or
prospectus or supplement thereto which corrected or made not misleading
information previously furnished to Parent.

(c) Notice of claims, etc. Each party indemnified under Section 2.6(a) and
Section 2.6(b) above shall, promptly after receipt of notice of a claim or
action against such indemnified party in respect of which indemnity may be
sought hereunder, notify the indemnifying party in writing of the claim or
action and the indemnifying party shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such indemnified party, and
shall assume the payment of all fees and expenses in connection therewith;
provided that the failure of any indemnified party so to notify the indemnifying
party shall not relieve the indemnifying party of its obligations hereunder
except to the extent that the indemnifying party is materially prejudiced by
such failure to notify, but the omission so to notify the indemnifying party
will not relieve it of any liability it may have to any indemnified party
otherwise under this Section 2.6 hereof. In any such action, any indemnified
party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the sole expense of such indemnified party unless
(i) the indemnifying party and the indemnified party shall have mutually agreed
to the retention of such counsel or (ii) the indemnifying party shall have
failed to assume the defense of such action or engage counsel reasonably
satisfactory to the indemnified party or (iii) in the reasonable judgment of
such indemnified party representation of both parties by the same counsel would
be inappropriate due to material differing interests between them or there may
be one or more legal defenses available to the indemnified party that are
different from or additional to those available to such indemnifying party, in
which case the reasonable fees and expenses of such counsel shall be at the sole
expense of the indemnifying party. It is understood that the indemnifying party
shall not, in connection with any claim or action or related proceeding in the
same jurisdiction, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys (in addition to one local counsel) at any time
for all such indemnified parties, and that all such reasonable fees and expenses
shall be reimbursed as they are incurred. In the case of any such separate firm
for IVG and the Stockholders as indemnified parties, such firm shall be
designated in writing by the indemnified party or the indemnified parties
holding a majority of the shares of Parent Common Stock held by IVG and the
Stockholders and included in such registration. The indemnifying party shall not
be liable for any settlement of any claim or action effected without its written
consent, which consent shall not be unreasonably withheld or delayed or
conditioned, but if settled with such consent, or if there be a final judgment
for the plaintiff, the

 

14



--------------------------------------------------------------------------------

indemnifying party shall indemnify and hold harmless such indemnified parties
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement or compromise of
or consent to the entry of a judgment with respect to any pending or threatened
claim or action in respect of which any indemnified party is or could have been
a party and indemnity or contribution may be or could have been sought hereunder
by such indemnified party, unless such settlement or compromise or judgment
includes an unconditional release of such indemnified party from all liability
arising out of such proceeding.

(d) Contribution. Each party hereto agrees that, if for any reason the
indemnification provisions contemplated by Section 2.6(a) or Section 2.6(b) are
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, claims, damages, liabilities, judgments or expenses (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, liabilities, judgments or expenses (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and the indemnified party in connection with the
actions which resulted in the losses, claims, damages, liabilities, judgments or
expenses as well as any other relevant equitable considerations. The relative
fault of such indemnifying party and indemnified party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
relates to information supplied by or on behalf of such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided that in no event shall the obligation of any indemnifying party to
contribute under this Section 2.6(d) exceed the amount that such indemnifying
party would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 2.6(a) or Section 2.6(b) had been
available under the circumstances. The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 2.6(d) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in this
Section 2.6(d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages, liabilities, or expenses (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or, except as provided in Section 2.6(c), defending any such
action or claim. Notwithstanding the provisions of this Section 2.6(d), neither
IVG or any Stockholder shall be required to contribute an amount greater than
the dollar amount by which the net proceeds received by IVG or such Stockholder
with respect to the sale of any Parent Common Stock pursuant to any registration
statement exceeds the amount of damages which IVG or such Stockholder (as the
case may be) has otherwise been required to pay by reason of any and all untrue
or alleged untrue statements of material fact or omissions or alleged omissions
of material fact made in such registration statement, (including any amendment
thereto) or any prospectus or supplement thereto related to such sale of Parent
Common Stock. Each of IVG’s and each of the Stockholders’ obligation to

 

15



--------------------------------------------------------------------------------

contribute pursuant to this Section 2.6(d) are several and not joint. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. If indemnification is available
under this Section 2.6, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 2.6(a) and
Section 2.6(b) without regard to the relative fault of said indemnifying party
or indemnified party or any other equitable consideration provided for in this
Section 2.6(d) subject, in the case of IVG and the Stockholders, to the limits
set forth in Section 2.6(b).

(e) The indemnification and contribution provided for under this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director, or controlling Person
of such indemnified party and will survive the Transfer of Registrable Shares.

2.7 Rule 144. Parent shall use commercially reasonable efforts to ensure that
the conditions to the availability of Rule 144 set forth therein shall at all
times be satisfied in order to permit resales of the Registrable Shares by IVG
and the Stockholders thereunder.

ARTICLE III

TERMINATION

3.1 Termination. The provisions of this Agreement shall terminate as to IVG or a
particular Stockholder (as the case may be) as of the later of (i) such time as
IVG or such Stockholder no longer holds any shares of Registrable Shares and
(ii) 5 years after the Closing.

ARTICLE IV

MISCELLANEOUS

4.1 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (i) when delivered personally by hand (with
written confirmation of receipt), (ii) when sent by facsimile or e-mail (with
written confirmation of transmission) or (iii) one Business Day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a party may have specified by notice given to the other
party pursuant to this provision):

(a) if to Parent to:

 

Vapor Corp.

3001 Griffin Road

Dania Beach, Florida 33312

Attn: Harlan Press, Chief Financial Officer

Facsimile: (888) 882-7095

E-mail: harlan.press@vapor-corp.com

 

16



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

Greenberg Traurig, P.A.

333 SE 2nd Avenue, Suite 4400

Miami, Florida 33131

Attn: Andrew E. Balog, Esq.

Facsimile: (305) 961-5642

E-mail: aeb@gtlaw.com

(b) if to the Stockholder Representatives, to:

 

Nicolas Molina      

 

     

 

     

 

      Facsimile:       E-mail:      

 

with a copy (which shall not constitute notice) to:

 

Bilzin Sumberg Baena Price & Axelrod LLP

Suite 2300

1450 Brickell Avenue

Miami, Florida 33131

Attention: Alan D. Axelrod, Esq.

Facsimile: (305) 351-2205

E-mail: aaxelrod@bilzin.com

4.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applicable to contracts
executed in and to be performed entirely within that State.

4.3 Submission to Jurisdiction. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in the Chancery Court
of the State of Delaware or any federal court sitting in the Delaware, and the
parties hereby irrevocably submit to the exclusive jurisdiction of such courts
(and, in the case of appeals, appropriate appellate courts therefrom) in any
such action or proceeding. The parties irrevocably waive the defense of an
inconvenient forum to the maintenance of any such action or proceeding. The
consents to jurisdiction set forth in this paragraph shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties. The parties agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable law.

4.3 Successors and Assigns. Except as provided in the last sentence of this
Section 4.3, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise, by any of the parties without the prior written consent of the
other parties, provided that the Stockholder

 

17



--------------------------------------------------------------------------------

Representatives may provide consent for and on behalf of IVG and all
Stockholders as provided in the Acquisition Agreement. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and permitted
assigns, which permitted assigns shall include any Stay Bonus Employee
transferred Parent Common Stock by IVG.

4.4 Amendment and Waivers. No failure or delay on the part of Parent, IVG or
Stockholders in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to Parent
or Stockholder at law or in equity or otherwise. Any provision of this Agreement
may be amended, supplemented, modified or waived if, but only if, such
amendment, supplement, modification or waiver is in writing and is signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought.

4.5 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto, with the
Stockholder Representatives acting on behalf of all Stockholders, shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

4.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. This Agreement may be executed by facsimile or other electronic
means.

4.7 Entire Agreement. This Agreement (including the Schedule attached hereto)
constitutes the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof and, except as provided in
Section 2.6 hereof, is not intended to and shall not confer upon any Person
other than the parties any rights or remedies hereunder. The parties agree that
time is of the essence with respect to the performance of all obligations
provided in this Agreement and effectuation of the transactions contemplated
thereby.

4.8 Specific Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Chancery Court of the State of
Delaware or any federal court sitting in Delaware, without bond or other
security or proof of damages being required, this being in addition to any other
remedy to which they are entitled at law or in equity.

 

18



--------------------------------------------------------------------------------

4.9 Rules of Construction. Unless the context otherwise requires, the singular
shall include the plural and vice-versa, each pronoun in any gender shall
include all other genders, and provisions apply to successive events and
transactions. The words “hereof”, “hereby”, “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word
“including” or any variation thereof means “including, without limitation” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. The titles and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

4.10 Preservation of Rights. Parent shall not enter into any agreement, take any
action, or permit any change to occur, with respect to its equity securities
that materially subordinates the rights expressly granted to the holders of
Registrable Shares in this Agreement.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed as of the date first written above.

 

VAPOR CORP. By:  

 

  Name:   Title: INTERNATIONAL VAPOR GROUP, INC. By:  

 

  Name:   Title:

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed as of the date first written above.

 

STOCKHOLDERS

 

Name:

 

Name:

 

Name:

 

Name:

 

Name:

 

Name:

 

Name:

 

Name:

 

Name:

 

21



--------------------------------------------------------------------------------

Schedule I

STOCKHOLDERS

 

Name

  

Number of Initial Parent Shares

                                                           

 

22



--------------------------------------------------------------------------------

Exhibit F to Asset Purchase Agreement

Schedule II

STAY BONUS EMPLOYEES

 

Name

  

Number of Initial Parent Shares

                       